UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                           No. 07-6242


CHARLES A. INKO-TARIAH,

               Plaintiff – Appellant,

          v.

HARLEY G. LAPPIN, Director, Federal Bureau of Prisons; ART
F. BEELER, Warden, Federal Medical Center, Butner; MONA
HORTON, Supervisor of Education, Federal Medical Center,
Butner; MARY ELLIS, Director of Nursing, Federal Medical
Center, Butner,

               Defendants – Appellees.



                           No. 09-6889


CHARLES A. INKO-TARIAH,

               Plaintiff – Appellant,

          v.

HARLEY G. LAPPIN, Director, Federal Bureau of Prisons; ART
F. BEELER, Warden, Federal Medical Center, Butner; MONA
HORTON, Supervisor of Education, Federal Medical Center,
Butner; MARY ELLIS, Director of Nursing, Federal Medical
Center, Butner; BUREAU OF PRISONS,

               Defendants – Appellees.



Appeals from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    Malcolm J. Howard,
Senior District Judge. (5:05-ct-00585-H)
Submitted:   September 8, 2009          Decided:   October 7, 2009


Before TRAXLER, Chief Judge, and NIEMEYER and SHEDD, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Charles A. Inko-Tariah, Appellant Pro Se.    Rudolf A. Renfer,
Jr., Assistant United States Attorney, Raleigh, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

              Charles A. Inko-Tariah appeals the dismissal of his

complaint alleging violations of Title II of the Americans with

Disabilities Act of 1990, 42 U.S.C. § 12131, et seq., Section

504 of the Rehabilitation Act of 1973, 29 U.S.C. § 794, Bivens

v. Six Unknown Named Agents of the Fed. Bureau of Narcotics, 403

U.S.    388    (1971),    and    North     Carolina’s     Handicapped        Persons

Protection Act, N.C.G.S. § 168A-1, et seq.                We have reviewed the

record and find no reversible error.               Accordingly, we affirm for

the    reasons   stated     by   the    district     court.     Inko-Tariah         v.

Lappin,    No.   5:05-ct-00585-H         (E.D.N.C.    filed   Apr.     6,    2006    &

entered    Apr. 10,      2006;   Jan.     30,   2007;    Apr. 1,      2009).        We

dispense      with   oral    argument      because      the   facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                          3